UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OFTHE SECURITIES EXCHANGE ACTOF 1934 FOR THE QUARTERLY PERIOD ENDED JULY 31, 2012 OR TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGEACT OF 1934 FOR THE TRANSITION PERIOD FROM TO Commission File Number: 000-54539 ————— DIMUS PARTNERS, INC. (Exact name of registrant as specified in its charter) ————— NEVADA 27-1179591 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1 AUSTIN, TEXAS (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code:(888) 413-4687 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesxNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesxNoo Indicate by check mark whether the registrant is a large accelerated filer, and accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer¨ Accelerated filer¨ Non-accelerated filer¨ Smaller reporting companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act.YesxNo¨ State the number of shares of the issuer’s common stock outstanding, as of the latest practicable date: 4,366,649 shares of common stock issued and outstanding as of September 12, 2012. TABLE OF CONTENTS PART I Item 1. Consolidated Financial Statements Consolidated Balance Sheets F-1 Consolidated Statements of Operations (unaudited) F-2 Consolidated Statements of Cash Flows (unaudited) F-3 Notes to Consolidated Financial Statements(unaudited) F-4 Item 2. Management’s Discussion And Analysis Of Financial Condition And Results Of Operations 3 Item 3. Quantitative And Qualitative Disclosures About Market Risk 8 Item 4. Controls and Procedures 9 PART II Item 1. Legal Proceedings 10 Item 1A. Risk Factors 10 Item 2. Unregistered Sales Of Equity Securities And Use Of Proceeds 18 Item 3. Defaults Upon Senior Securities 18 Item 4. Mine Safety Disclosures 18 Item 5. Other Information 19 Item 6. Exhibits 19 PART I—FINANCIAL INFORMATION Item 1.Financial Statements. DIMUS PARTNERS, INC. (A DEVELOPMENT STAGE COMPANY) CONSOLIDATED BALANCE SHEETS July 31, April 30, (unaudited) ASSETS Current assets Cash $ $ Total current assets Property and equipment, net - - Total assets $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT Current liabilities Accounts payable and accrued expenses $ $ Advances from related parties Line of credit - related party Total current liabilities Commitments - - Total liabilities STOCKHOLDERS' DEFICIT Preferred stock, $.001 par value, 10,000,000 shares authorized, 0 shares issued and outstanding - - Common stock, $.001 par value, 100,000,000 shares authorized, 4,366,649 shares issued and outstanding July 31, 2012 and April 30, 2012 respectively Additional paid in capital Deficit accumulated during the development stage ) ) Total stockholders' deficit ) ) Total liabilities and stockholders' deficit $ $ See accompanying notes to consolidated financial statements. F-1 DIMUS PARTNERS, INC. (A DEVELOPMENT STAGE COMPANY) CONSOLIDATED STATEMENT OF OPERATIONS FOR THREE MONTHS ENDED JULY 31, 2 FROM MAY 24, 2007 (INCEPTION) THROUGH JULY 31, 2012 (Unaudited) Inception Three Months Ended Through July 31, July 31, Operating expenses General and administrative $ $ $ Depreciation - Loss from operations ) ) ) Interest expense ) ) ) Net loss $ ) $ ) $ ) Net loss per share: Basic and diluted $ ) $ ) Weighted average shares outstanding: Basic and diluted See accompanying notes to consolidated financial statements. F-2 DIMUS PARTNERS, INC. (A DEVELOPMENT STAGE COMPANY) STATEMENTS OF CASH FLOWS FOR THREE MONTHS ENDED JULY 31, 2 FROM MAY 24, 2007 (INCEPTION) THROUGH JULY 31, 2012 Inception Three Months Ended Through July 31, July 31, CASH FLOWS FROM OPERATING ACTIVITIES $ ) $ ) $ ) Net loss Adjustment to reconcile net loss to net cash used in operating activities Depreciation - Common shares issued for services - - Changes in: Accounts payable and accrued expenses ) NET CASH USED IN OPERATING ACTIVITIES ) ) ) CASH FLOWS FROM INVESTING ACTIVITIES: Purchase of equipment - - ) NET CASH USED IN INVESTING ACTIVITIES - - ) CASH FLOWS FROM FINANCING ACTIVITIES: Common shares issued for cash - - Advances from related parties - - Proceeds from line of credit - related party NET CASH PROVIDED BY FINANCING ACTIVITIES NET INCREASE IN CASH ) Cash, beginning of period - Cash, end of period $ $ $ SUPPLEMENTAL CASH FLOW INFORMATION: Interest paid $
